51 So.3d 644 (2011)
TALLAHASSEE MEMORIAL HEALTHCARE, INC., Petitioner,
v.
Martha ALEXANDER, R.N., Respondent.
No. 1D10-6377.
District Court of Appeal of Florida, First District.
January 24, 2011.
Cynthia S. Tunnicliff, Brandice D. Dickson, and Gerald Bryant of Pennington, Moore, Wilkinson, Bell & Dunbar, P.A., Tallahassee, for Petitioner.
Steven R. Andrews and Stephen G. Webster of the Law Offices of Steven R. Andrews, P.A., Tallahassee; Stephen S. Dobson, III, of Dobson, Davis & Smith, Tallahassee; W. Scott Newbern of W. Scott Newbern, P.L., Tallahassee, for Respondent.
*645 PER CURIAM.
This court concludes that the defendant's motion for disqualification, which was based upon comments by the trial judge at a hearing on plaintiff's motion for sanctions that she had faith "as long as my fingernail" that the defendant had produced documents sought by the plaintiff, was both timely and legally sufficient. See Brown v. St. George Island Ltd., 561 So.2d 253 (Fla.1990); Campbell Soup Co. v. Roberts, 676 So.2d 435 (Fla. 2d DCA 1995); Owens-Corning Fiberglas Corp. v. Parsons, 644 So.2d 340 (Fla. 1st DCA 1994). We grant the petition for writ of prohibition and remand the cause to the circuit court with directions that the motion for disqualification be granted and a new judge assigned to preside over the cause.
PETITION GRANTED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.